Per Curiam. This claim coming to be heard on the Respondent’s stipulation and this Court being fully advised in the premises: This Court finds that the Claimant is making a claim for back salary arising out of a collective bargaining agreement between A.F.S.C.M.E. and the Department of Public Aid. The back salary in question was attributable to Claimant’s deceased spouse, Natalie Lazarovitz, for Fiscal Year 1978 between July 1, 1977, and November 4, 1977, the date of her death. The collective bargaining agreement provided that employees who were not in active status for all 12 months of Fiscal Year 1978 would be entitled to a lump sum retroacative payment on a pro-rated basis for the number of months worked. Employees affected had to file a claim with the Department of Public Aid within 60 days of the end of Fiscal Year 1978 or August 30,1978. The Director of the Department of Personnel extended this deadline until October 14,1978. The Claimant herein filed his claim with the Department of Public Aid on September 26, 1978. An investigation of this claim by the Department of Public Aid determined that money was appropriated for this expenditure by the following appropriations; a. Field Level Operation 001-47810-1120-00-00 b. Retirement 001-47810-1161-00-00 c. Social Security 001-47810-1170-00-00 and that the following amounts were returned to the State Treasury at the time of the lapsing of said appropriations; a. $86,477.78 b. $ 4,142.04 c. $ 5,066.04 The amount of $180.00 which was due and would have been paid in the regular course of business had the claim been presented to the proper office at the appropriate time. The sole reason said claim was not previously paid is due to the lapse of the appropriation for the period during which the debt was incurred, the same having been confirmed by the written report of the Department of Public Aid, a copy of said report being attached to the stipulation by Respondent submitted herein. We find that Claimant is entitled to back salary credited to his deceased spouse in the amount of $180.00. Pursuant to the Comptroller’s Uniform Statewide Accounting System Procedure 23.5.20, no deductions are taken from any salary due a State employee which is paid after the death of such employee. - It is therefore ordered that Claimant, Benjamin Lazarovitz, surviving spouse of Natalie Lazarovitz, deceased, be and is hereby awarded the sum of $180.00 in full satisfaction of any and all claims arising herein.